 



Exhibit 10.4
CHANGE IN CONTROL AGREEMENT
          THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is made as of this
___day of                                          2007, by and between
CENTERPOINT ENERGY, INC., a Texas corporation (the “Company”), and [NAME]
(“Executive”).
     1. Definitions:
          All terms defined in this Section 1 shall, throughout this Agreement,
have the meanings given herein:
          “Affiliate” means any company controlled by, controlling or under
common control with the Company within the meaning of Section 414 of the Code.
          “Board” means the board of directors of the Company.
          “Cause” means Executive’s (a) gross negligence in the performance of
Executive’s duties, (b) intentional and continued failure to perform Executive’s
duties, (c) intentional engagement in conduct which is materially injurious to
the Company or its Affiliates (monetarily or otherwise) or (d) conviction of a
felony or a misdemeanor involving moral turpitude. For this purpose, an act or
failure to act on the part of Executive will be deemed “intentional” only if
done or omitted to be done by Executive not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company, and
no act or failure to act on the part of Executive will be deemed “intentional”
if it was due primarily to an error in judgment or negligence.
          A “Change in Control” shall be deemed to have occurred upon the
occurrence of any of the following events:
     (a) 30% Ownership Change: Any Person makes an acquisition of Beneficial
Ownership of Outstanding Voting Stock (including any acquisition of Beneficial
Ownership deemed to have occurred pursuant to Rule 13d-5 under the Exchange Act)
and is, immediately thereafter, the Beneficial Owner of 30% or more of the then
Outstanding Voting Stock, unless such acquisition is made by a Parent
Corporation resulting from a Business Combination (other than the Company) if,
following such Business Combination, the conditions specified in clauses (i),
(ii), (iii) and (iv) of subsection (c) of this definition are satisfied; or any
Group is formed that is the Beneficial Owner of 30% or more of the Outstanding
Voting Stock; or
     (b) Board Majority Change: Individuals who are Incumbent Directors cease
for any reason to constitute a majority of the members of the Board; or

-1-



--------------------------------------------------------------------------------



 



     (c) Major Mergers and Acquisitions: Approval by the shareholders of the
Company of a Business Combination (or if there is no such approval by
shareholders, consummation of such Business Combination) unless, immediately
following such Business Combination, (i) all or substantially all of the
individuals and entities that were the Beneficial Owners of the Outstanding
Voting Stock immediately prior to such Business Combination will (or do)
beneficially own, directly or indirectly, more than 70% of the then outstanding
shares of voting stock of the Parent Corporation resulting from such Business
Combination in substantially the same relative proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Voting Stock,
(ii) if the Business Combination involves the issuance or payment by the Company
of consideration to another entity or its shareholders, the total fair market
value of such consideration plus the principal amount of the consolidated
long-term debt of the entity or business being acquired (in each case,
determined as of the date of consummation of such Business Combination by a
majority of the Incumbent Directors) will not (or does not) exceed 50% of the
sum of the fair market value of the Outstanding Voting Stock plus the principal
amount of the Company’s consolidated long-term debt (in each case, determined
immediately prior to such consummation by a majority of the Incumbent
Directors), (iii) no Person (other than any Parent Corporation resulting from a
Business Combination) will (or does) beneficially own, directly or indirectly,
30% or more of the then outstanding shares of voting stock of the Parent
Corporation resulting from such Business Combination and (iv) a majority of the
members of the board of directors of the Parent Corporation resulting from such
Business Combination were Incumbent Directors immediately prior to consummation
of such Business Combination; or
     (d) Major Asset Dispositions: Approval by the shareholders of the Company
of a Major Asset Disposition (or if there is no such approval by shareholders
consummation of such Major Asset Disposition) unless, immediately following such
Major Asset Disposition, (i) individuals and entities that were Beneficial
Owners of the Outstanding Voting Stock immediately prior to such Major Asset
Disposition will (or do) beneficially own, directly or indirectly, more than 70%
of the then outstanding shares of voting stock of the Company (if it continues
to exist) and of the entity that acquires the largest portion of such assets (or
the entity, if any, that owns a majority of the outstanding voting stock of such
acquiring entity) and (ii) a majority of the members of the board of directors
of the Company (if it continues to exist) and of the entity that acquires the
largest portion of such assets (or the entity, if any, that owns a majority of
the outstanding voting stock of such acquiring entity) were Incumbent Directors
immediately prior to consummation of such Major Asset Disposition.
For purposes of the foregoing, the term:
     (1) “Beneficial Owner,” “Beneficial Ownership” and “Beneficially Own” are
used as defined for purposes of Section 13(d)(3) under the Exchange Act.

-2-



--------------------------------------------------------------------------------



 



     (2) “Business Combination” means (x) a merger or consolidation involving
the Company or its stock or (y) an acquisition by the Company, directly or
through one or more subsidiaries, of another entity or its stock or assets.
     (3) “Election Contest” is used as it is defined for purposes of Rule 14a-11
under the Exchange Act.
     (4) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (5) “Group” is used as it is defined for purposes of Section 13(d)(3) of
the Exchange Act.
     (6) “Incumbent Director” means a director of the Company (x) who was a
director of the Company on the date of this Agreement, or (y) who becomes a
director subsequent to such date and whose election, or nomination for election
by the Company’s shareholders, was approved by a vote of a majority of the
Incumbent Directors at the time of such election or nomination, except that any
such director shall not be deemed an Incumbent Director if his initial
assumption of office occurs as a result of an actual or threatened Election
Contest or other actual or threatened solicitation of proxies by or on behalf of
a Person other than the Board.
     (7) “Major Asset Disposition” means the sale or other disposition in one
transaction or a series of related transactions of 70% or more of the assets of
the Company and its subsidiaries on a consolidated basis; and any specified
percentage or portion of the assets of the Company shall be based on fair market
value, as determined by a majority of the Incumbent Directors.
     (8) “Outstanding Voting Stock” means outstanding voting securities of the
Company entitled to vote generally in the election of directors; and any
specified percentage or portion of the Outstanding Voting Stock (or of other
voting stock) shall be determined based on the combined voting power of such
securities.
     (9) “Parent Corporation resulting from a Business Combination” means the
Company if its stock is not acquired or converted in the Business Combination
and otherwise means the entity which as a result of such Business Combination
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries.
     (10) “Person” means an individual, entity or Group.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Common Stock” means the common stock, $0.01 par value, of the
Company.

-3-



--------------------------------------------------------------------------------



 



          “Company” means CenterPoint Energy, Inc., a Texas corporation, and any
successor thereto.
          “Compensation” means the greater of (a) the sum of Executive’s annual
base salary plus Target Bonus determined immediately prior to the date on which
a Change in Control occurs, or (b) the sum of Executive’s annual base salary
plus Target Bonus determined immediately prior to the date of his Covered
Termination.
          “Covered Termination” means any termination of Executive’s employment
with the Company or any Affiliate thereof:
     (a) that does not result from any of the following:
     (i) death;
     (ii) disability entitling Executive to benefits under the Company’s
long-term disability plan;
     (iii) termination on or after age 65;
     (iv) involuntary termination for Cause; or
     (v) resignation by Executive, unless such resignation is for Good Reason;
and
     (b) that occurs:
     (i) after the execution of a binding agreement to effect a Change in
Control, subject to the Change in Control occurring; or
     (ii) within two years after the date upon which a Change in Control occurs.
The foregoing notwithstanding,
          “Good Reason” means any one or more of the following:
     (a) a failure to maintain Executive in the position, or a substantially
equivalent position, with the Company and/or an Affiliate, as the case may be,
which Executive held immediately prior to the Change in Control;
     (b) a significant adverse change in the authorities, powers, functions,
responsibilities or duties which Executive held immediately prior to the Change
in Control;
     (c) a reduction in Executive’s annual base salary as in effect immediately
prior to the date on which a Change in Control occurs;

-4-



--------------------------------------------------------------------------------



 



     (d) a significant reduction in Executive’s qualified retirement benefits,
nonqualified benefits and welfare benefits provided to Executive immediately
prior to the date on which a Change in Control occurs; provided, however, that a
contemporaneous diminution of or reduction in qualified retirement benefits
and/or welfare benefits which is of general application and which uniformly and
contemporaneously reduces or diminishes the benefits of all covered employees
shall be ignored and not be considered a reduction in remuneration for purposes
of this paragraph (d);
     (e) a reduction in Executive’s overall compensation opportunities (as
contrasted with overall compensation actually paid or awarded) under the STI
Plan, a long-term incentive plan or other equity plan (or in such substitute or
alternative plans) from that provided to Executive immediately prior to the date
on which a Change in Control occurs;
     (f) a change in the location of Executive’s principal place of employment
with the Company by more than 50 miles from the location where Executive was
principally employed immediately prior to the date on which a Change in Control
occurs; or
     (g) a failure by the Company to provide directors and officers liability
insurance covering Executive comparable to that provided to Executive
immediately prior to the date on which a Change in Control occurs;
provided, however, that no later than 15 days after learning of the action (or
inaction) described herein as the basis for a termination of employment for Good
Reason, Executive shall advise the Company in writing that the action (or
inaction) constitutes grounds for a termination of his employment for Good
Reason, in which event the Company shall have 30 days to correct such action (or
inaction) and if such action (or inaction) is timely corrected, then Executive
shall not be entitled to terminate his employment for Good Reason as a result of
such action (or inaction).
          “Retirement Plan” mean the CenterPoint Energy, Inc. Retirement Plan,
as amended and restated effective January 1, 1999, and as thereafter amended.
          “STI Plan” means the CenterPoint Energy, Inc. Short Term Incentive
Plan or any successor plan or program thereto.
          “Target Bonus” means Executive’s target incentive award opportunity
under the STI Plan in effect for the year with respect to which the target bonus
amount is being determined or, if no such plan is then in effect, for the last
year in which such a plan was in effect, expressed as a dollar amount based upon
Executive’s annual base salary for the year of such determination.
          “Waiver and Release” means a legal document, in the form attached
hereto as Exhibit A or such other form as may be prescribed by the Company, but
which form may not be altered, amended or modified after execution of a binding
agreement to effect a Change in Control without the consent of Executive, in
which Executive, in exchange for severance benefits described in Section 2,
among other things, releases the Company, the Affiliates, their

-5-



--------------------------------------------------------------------------------



 



directors, officers, employees and agents, their employee benefit plans and the
fiduciaries and agents of said plans from liability and damages in any way
related to Executive’s employment with or separation from the Company or any of
its Affiliates.
          “Welfare Benefit Coverage” means each of medical, dental and vision
benefit coverage.
     2. Severance Benefits: If Executive experiences a Covered Termination,
executes and returns to the Company a Waiver and Release within a time period
prescribed by the Company following the date of Executive’s Covered Termination
and does not revoke such Waiver and Release within the time period prescribed by
the Company after the date of execution (the “Waiver and Release Revocation
Period”), then Executive shall be entitled to receive, as additional
compensation for services rendered to the Company (including its Affiliates),
the following severance benefits:
     (a) Severance Amount: A lump sum cash payment in an amount equal to
Executive’s Compensation multiplied by [two] [three], subject to applicable
withholding for income and employment taxes. Such severance payment shall be
paid as soon as practicable following the expiration of the Waiver and Release
Revocation Period.
     (b) Vacation Payment: A lump sum cash payment in an amount equal to his
earned, but not taken, vacation days through the date of Executive’s Covered
Termination, subject to applicable withholding for income and employment taxes.
Such vacation payment shall be paid as soon as practicable following his Covered
Termination date.
     (c) Pro-Rated Bonus: A lump sum cash payment in an amount equal to the
Target Bonus in effect at the time of Executive’s Covered Termination based on
Executive’s eligible earnings under the STI Plan as of the date of his Covered
Termination, but reduced by any amount payable under the terms of the STI Plan
for the performance year in which the Change in Control is consummated, subject
to applicable withholding for income and employment taxes. Such pro-rated bonus
shall be paid as soon as practicable following the expiration of the Waiver and
Release Revocation Period.
     (d) Welfare Benefit Coverage: Subject to Executive’s payment of applicable
premiums on the same basis as similarly situated active executives of the
Company, continued Welfare Benefit Coverage for Executive and his eligible
dependents for a period of two years following the date of Executive’s Covered
Termination.
     (e) Outplacement: Outplacement services for a 9-month period after the date
of Executive’s Covered Termination in connection with Executive’s efforts to
obtain new employment under the outplacement program adopted by the Company.
Executive shall not be entitled to a cash payment in lieu of such services.

-6-



--------------------------------------------------------------------------------



 



     (f) Benefit Restoration Plan: Benefits pursuant to the Company’s Benefit
Restoration Plan in which Executive is a participant in an amount not less than
the amount that Executive would have been entitled to receive pursuant to the
Retirement Plan and the Benefit Restoration Plan (i) if Executive were fully
vested in his Retirement Plan benefits and (ii) had Executive remained an
employee of the Company or its Affiliates throughout the [two] [three]-year
period following the date of the Change in Control (provided, however, that in
no event shall this clause (ii) cause Executive to have more than 35 years of
service for purposes of the Benefit Restoration Plan). If Executive’s Retirement
Plan benefit is pursuant to the cash balance formula, his annual compensation
for each of the [two] [three] years following the Change in Control shall be
based on his Compensation. The Company agrees to amend the Benefit Restoration
Plan to the extent necessary to provide for the payment of this benefit, which
shall be offset by, and not in addition to, any benefit actually payable
pursuant to the qualified Retirement Plan. Such benefit shall be paid in
accordance with the terms and conditions of the Benefit Restoration Plan.
     (g) All Other Benefit Plans or Programs: Executive’s participation in all
other employee benefit plans and/or programs at the Company and the Affiliates
shall cease as of Executive’s Covered Termination date, subject to the terms and
conditions of the governing documents of those employee benefit plans and/or
programs.
     3. Certain Additional Payments: Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 3 (the “Payment”), would be
subject to the excise tax imposed by Section 4999 of the Code, together with any
interest or penalties imposed with respect to such excise tax (“Excise Tax”),
then Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that, after payment (whether through withholding at
the source or otherwise) by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto),
employment taxes and Excise Tax imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payment. Notwithstanding the foregoing provision of this Section 3, if the
Company determines that by reducing the Payment by an amount not to exceed 10%
of the Payment (“Reduced Amount”) the receipt of the Payment will not give rise
to any Excise Tax, and thus no Gross-Up Payment would be required to be made to
Executive, then the amount of the Payment shall be reduced by the minimum
Reduced Amount necessary, with such reduction to be made from the amounts
payable under Section 2(a) and (c), to avoid any Excise Tax and no Gross-Up
Payment shall be required under this Section 3 or the Agreement.
          Subject to the provisions of this Section 3, all determinations
required to be made under this Section 3, including whether and when a Gross-Up
Payment is required and the

-7-



--------------------------------------------------------------------------------



 




amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by a nationally recognized certified public
accounting firm that is selected by the Company (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and Executive
within 15 business days after the receipt of notice from Executive that there
has been a Payment, or such earlier time as is requested by the Company. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control or the Accounting
Firm declines or is unable to serve, Executive shall appoint another nationally
recognized certified public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 3, shall be paid by the Company to Executive within 15 days after the
receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion that failure to report the Excise Tax on
Executive’s applicable federal income tax return would not result in the
imposition of negligence or similar penalty. Any determination by the Accounting
Firm shall be binding upon the Company and Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to the
following provisions of this Section 3 and Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive.
          Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. Executive shall not
pay such claim prior to the expiration of the 30-day period following the date
on which it gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:
     (a) give the Company any information reasonably requested by the Company
relating to such claim;
     (b) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;
     (c) cooperate with the Company in good faith in order to effectively
contest such claim; and

-8-



--------------------------------------------------------------------------------



 



     (d) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax, employment tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation of the
foregoing provisions of this Section 3, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs
Executive to pay such claim and sue for a refund, the Company shall provide the
amount of such payment to Executive as an additional payment (“Supplemental
Payment”) (subject to possible repayment as provided in the next paragraph) and
shall indemnify and hold Executive harmless, on an after-tax basis, from any
Excise Tax, employment tax or income tax (including interest or penalties with
respect thereto) imposed with respect to such payment or with respect to any
imputed income with respect thereto; and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
or Supplemental Payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.
          If, after the receipt by Executive of an amount provided by the
Company pursuant to the foregoing provisions of this Section 3, Executive
becomes entitled to receive any refund with respect to such claim, Executive
shall (subject to the Company complying with the requirements of this Section 3)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).
          If the Company is obligated to provide Executive with one or more
Welfare Benefit Coverages pursuant to Section 2(d), and the amount of such
benefits or the value of such benefit coverage (including, without limitation,
any insurance premiums paid by the Company to provide such benefits) is subject
to any income, employment or similar tax imposed by federal, state or local law,
or any interest or penalties with respect to such tax (such tax or taxes,
together with any such interest and penalties, being hereafter collectively
referred to as the “Income Tax”) because such benefits cannot be provided under
a nondiscriminatory health plan described in Section 105 of the Code or for any
other reason, the Company will pay to Executive an additional payment or
payments (collectively, an “Income Tax Payment”). The Income Tax Payment will be
in an amount such that, after payment by Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), Executive retains an
amount of the Income Tax Payment equal to the Income Tax imposed with respect to
such welfare benefits or such welfare benefit coverage.

-9-



--------------------------------------------------------------------------------



 



     4. Legal Fees And Expenses: It is the intent of the Company that Executive
not be required to incur legal fees and the related expenses associated with the
interpretation, enforcement or defense of Executive’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
detract from the benefits intended to be extended to Executive hereunder.
Accordingly, if it should appear to Executive that the Company has failed to
comply with any of its obligations under this Agreement or in the event that the
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, Executive the
benefits provided or intended to be provided to Executive hereunder, the Company
irrevocably authorizes Executive from time to time to retain counsel of
Executive’s choice, at the expense of the Company as hereafter provided, to
advise and represent Executive in connection with any such interpretation,
enforcement or defense, including, without limitation, the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any director, officer, stockholder or other person affiliated with the Company,
in any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Executive entering into an attorney-client relationship with such
counsel, and in that connection the Company and Executive agree that a
confidential relationship will exist between Executive and such counsel. Without
regard to whether Executive prevails, in whole or in part, in connection with
any of the foregoing, the Company will pay and be solely financially responsible
for any and all attorneys’ fees and related expenses incurred by Executive in
connection with any of the foregoing except to the extent that a final judgment
no longer subject to appeal finds that a claim or defense asserted by Executive
was frivolous. In such a case, the portion of such fees and expenses incurred by
Executive as a result of such frivolous claim or defense shall become
Executive’s sole responsibility and any funds advanced by the Company shall be
repaid to the Company.
          With respect to the Company’s obligations under this Section 4, the
fees and expenses of counsel selected by Executive pursuant to this Section 4
will be paid, or reimbursed to Executive if paid by Executive, on a regular,
periodic basis upon presentation by Executive to the Company of a statement or
statements prepared by such counsel in accordance with its customary practices.
The pendency of a claim by the Company that a claim or defense of Executive is
frivolous or otherwise lacking merit shall not excuse the Company from making
periodic payments of legal fees and expenses until a final judgment is rendered
as hereinabove provided. Any failure by the Company to satisfy any of its
obligations under this Section 4 will not limit the rights of Executive
hereunder. Subject to the foregoing, Executive will have the status of a general
unsecured creditor of the Company and will have no right to, or security
interest in, any assets of the Company or any Affiliate.
     5. Confidentiality: Executive acknowledges that pursuant to this Agreement,
the Company agrees to provide to him Confidential Information regarding the
Company and the Company’s business and has previously provided him other such
Confidential Information. In return for this and other consideration, provided
under this Agreement, Executive agrees that he will not, while employed by the
Company and thereafter, disclose or make available to any other person or
entity, or use for his own personal gain, any Confidential Information, except
for such disclosures as required in the performance of his duties hereunder as
may otherwise be required by law or legal process (in which case Executive shall
notify the Company of such legal or judicial proceeding as soon as practicable
following his receipt of notice of such a proceeding,

-10-



--------------------------------------------------------------------------------



 



and permit the Company to seek to protect its interests and information). For
purposes of this Agreement, “Confidential Information” shall mean any and all
information, data and knowledge that has been created, discovered, developed or
otherwise become known to the Company or any of its Affiliates or ventures or in
which property rights have been assigned or otherwise conveyed to the Company or
any of its Affiliates or ventures, which information, data or knowledge has
commercial value in the business in which the Company is engaged, except such
information, data or knowledge as is or becomes known to the public without
violation of the terms of this Agreement. By way of illustration, but not
limitation, Confidential Information includes business trade secrets, secrets
concerning the Company’s plans and strategies, nonpublic information concerning
material market opportunities, technical trade secrets, processes, formulas,
know-how, improvements, discoveries, developments, designs, inventions,
techniques, marketing plans, manuals, records of research, reports, memoranda,
computer software, strategies, forecasts, new products, unpublished financial
information, projections, licenses, prices, costs, and employee, customer and
supplier lists or parts thereof.
     6. Return Of Property: Executive agrees that at the time of leaving the
Company’s employ, he will deliver to the Company (and will not keep in his
possession, recreate or deliver to anyone else) all Confidential Information as
well as all other devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, customer or client lists or information, or any other documents or
property (including all reproductions of the aforementioned items) belonging to
the Company or any of its Affiliates or ventures, regardless of whether such
items were prepared by Executive.
     7. Non-Solicitation And Non-Competition:
     (a) For consideration provided under this Agreement, including, but not
limited to the Company’s agreement to provide Executive with Confidential
Information (as defined in Section 5) regarding the Company and the Company’s
business, Executive agrees that while employed by the Company and for one year
following a Covered Termination he shall not, without the prior written consent
of the Company, directly or indirectly, (i) hire or induce, entice or solicit
(or attempt to induce, entice or solicit) any employee of the Company or any of
its Affiliates or ventures to leave the employment of the Company or any of its
Affiliates or ventures or (ii) solicit or attempt to solicit the business of any
customer or acquisition prospect of the Company or any of its Affiliates or
ventures with whom Executive had any actual contact while employed at the
Company.
     (b) Additionally, for consideration provided under this Agreement,
including, but not limited to the Company’s agreement to provide Executive with
Confidential Information regarding the Company and the Company’s business,
Executive agrees that while employed by the Company and for one year following a
Covered Termination he will not, without the prior written consent of the
Company, acting alone or in conjunction with others, either directly or
indirectly, engage in any business that is in competition with the Company or
accept employment with or render services to such a business as an officer,
agent, employee, independent contractor or consultant, or otherwise engage in
activities that are in competition with the Company.

-11-



--------------------------------------------------------------------------------



 



     (c) The restrictions contained in this Section 7 are limited to a 50-mile
radius around any geographical area in which the Company engages (or has
definite plans to engage) in operations or the marketing of its products or
services at the time of a Covered Termination.
     (d) Executive acknowledges that these restrictive covenants under this
Agreement, for which Executive received valuable consideration from the Company
as provided in this Agreement, including, but not limited to the Company’s
agreement to provide Executive with Confidential Information regarding the
Company and the Company’s business are ancillary to otherwise enforceable
provisions of this Agreement that the consideration provided by the Company
gives rise to the Company’s interest in restraining Executive from competing and
that the restrictive covenants are designed to enforce Executive’s consideration
or return promises under this Agreement. Additionally, Executive acknowledges
that these restrictive covenants contain limitations as to time, geographical
area, and scope of activity to be restrained that are reasonable and do not
impose a greater restraint than is necessary to protect the goodwill or other
legitimate business interests of the Company, including, but not limited to, the
Company’s need to protect its Confidential Information.
     8. Conflicts With Other Agreements: In the event that Executive becomes
entitled to benefits under a prior or subsequent agreement pertaining to
Executive’s employment by the Company or any Affiliate thereof (other than this
Agreement) or the benefits to which Executive is entitled as a result of such
employment and such benefits conflict with the terms of this Agreement,
Executive will receive the greater and more favorable of each of the benefits
provided under either this Agreement or such other agreement or benefits, on an
individual benefit basis.
     9. Notices: For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

         
 
  If to Company:   CenterPoint Energy, Inc.
 
      1111 Louisiana
 
      Houston, Texas 77002
 
      Attention: President and Chief Executive Officer
 
       
 
  If to Executive:   [NAME]
 
      [ADDRESS]
 
      [CITY, STATE, ZIP]

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.
     10. Litigation Assistance: Executive agrees to assist the Company with any
litigation matters related to the Company or any of its subsidiaries or
affiliates as may be

-12-



--------------------------------------------------------------------------------



 



reasonably requested by the Company’s General Counsel. The Company shall
reimburse Executive for any reasonable travel or other business expenses
incurred in connection with providing such assistance and cooperation. Executive
shall provide such services as an independent contractor and such services shall
be limited solely to those matters with which Executive is suitably experienced
and knowledgeable by reason of Executive’s education, training, background and
prior employment with the Company. The Company and Executive agree to work out
reasonable accommodations for the provision of such assistance so that it does
not unreasonably interfere with any of Executive’s personal affairs, business
endeavors or future employment.
     11. Prior Agreements/Modification: This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements or understandings, whether written or oral,
between the parties with respect thereto. This Agreement may be amended only by
an agreement in writing signed by the parties hereto; provided, however, that
Executive’s compensation may be increased at any time by the Company without in
any way affecting any of the other terms and conditions of this Agreement which
in all other respects shall remain in full force and effect. The provisions of
this Agreement will be binding upon, and will inure to the benefit of, the
respective heirs, legal representatives and successors of the parties hereto.
Executive represents to the Company that he is not a party to any agreement or
subject to any legal restriction that would prevent him from fulfilling his
duties hereunder.
     12. Section 409A: The Company and Executive mutually desire to avoid
imposition of an excise tax under Code Section 409A and related regulations and
Treasury pronouncements (“Section 409A”). Accordingly, if any provision provided
herein results in the imposition of an excise tax under the provisions of
Section 409A, the parties agree to fully cooperate and take appropriate
reasonable actions to reform the Agreement to avoid any such imposition as
Executive and the Company determine is appropriate to comply with Section 409A.
Moreover, notwithstanding any provision of this Agreement to the contrary, the
parties agree that any benefit or benefits under this Agreement that the Company
determines are subject to the suspension period under Code Section 409A(a)(2)(B)
shall not be paid or commence until a date that is six months and two days after
Executive’s Covered Termination date, or if earlier, Executive’s death.
     13. Applicable Law: The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Texas, including the Texas statute of
limitations, but without giving effect to the principles of conflict of laws of
such State.
     14. Severability: If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect.
     15. Withholding of Taxes: The Company may withhold from any benefits
payable under this Agreement all federal, state, city or other taxes as may be
required pursuant to any law or governmental regulation or ruling.

-13-



--------------------------------------------------------------------------------



 



     16. No Employment Agreement: Nothing in this Agreement shall give Executive
any rights to (or impose any obligations for) continued employment by the
Company or any Affiliate thereof or successor thereto, nor shall it give the
Company any rights (or impose any obligations) with respect to continued
performance of duties by Executive for the Company or any Affiliate thereof or
successor thereto.
     17. No Assignment; Successors: Executive’s right to receive payments or
benefits hereunder shall not be assignable or transferable, whether by pledge,
creation or a security interest or otherwise, whether voluntary, involuntary, by
operation of law or otherwise, other than a transfer by will or by the laws of
descent or distribution, and in the event of any attempted assignment or
transfer contrary to this Section 17 the Company shall have no liability to pay
any amount so attempted to be assigned or transferred. This Agreement shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
          This Agreement shall be binding upon and inure to the benefit of the
Company, its successors and assigns (including, without limitation, any company
into or with which the Company may merge or consolidate). The Company agrees
that it will not effect the sale or other disposition of all or substantially
all of its assets unless either (a) the person or entity acquiring such assets
or a substantial portion thereof shall expressly assume by an instrument in
writing all duties and obligations of the Company hereunder or (b) the Company
shall provide, through the establishment of a separate reserve therefor, for the
payment in full of all amounts which are or may reasonably be expected to become
payable to Executive hereunder.
     18. Payment Obligations Absolute: Except for the requirement of Executive
to execute and return to the Company a Waiver and Release in accordance with
Section 2, the Company’s obligation to pay (or cause one of its Affiliates to
pay) Executive the amounts and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counter-claim, recoupment, defense
or other right which the Company (including its Affiliates) may have against him
or anyone else. All amounts payable by the Company (including its Affiliates
hereunder) shall be paid without notice or demand. Executive shall not be
obligated to seek other employment in mitigation of the amounts payable or
arrangements made under any provision of this Agreement, and, subject to the
restrictions in Section 7, the obtaining of any other employment shall in no
event affect any reduction of the Company’s obligations to make (or cause to be
made) the payments and arrangements required to be made under this Agreement.
          The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise. If a Business
Combination is consummated that would have resulted in a Change in Control but
for the satisfaction of the conditions specified in clauses (i), (ii), (iii) and
(iv) of subsection (c) of the definition of “Change in Control” in Section 1 and
if the Parent Corporation resulting from the Business Combination

-14-



--------------------------------------------------------------------------------



 



is other than the Company (hereinafter a “New Parent”), then, as a condition to
consummation of this Business Combination, the New Parent shall be considered a
successor for purposes of this paragraph.
     19. Number and Gender: Wherever appropriate herein, words used in the
singular shall include the plural and the plural shall include the singular. The
masculine gender where appearing herein shall be deemed to include the feminine
gender.
     20. Term: The effective date of the Agreement is January 1, 2007
(“Effective Date”). The term of this Agreement shall commence on the Effective
Date and shall end on December 31, 2007; provided, however, that on each January
1st thereafter, the term of this Agreement shall automatically be extended for
one additional year unless, prior to any such January 1st, the Board decides not
to extend the term of this Agreement, in which event the term shall, without
further action, expire, and this Agreement shall terminate, on the December 31st
of the year in which the Board makes such decision. The foregoing to the
contrary notwithstanding, (a) if, prior to a Change in Control, Executive ceases
for any reason other than due to a Covered Termination to be an employee of the
Company, then the term shall, without further action, expire, and this Agreement
shall terminate, as of such termination date; and (b) upon the Company entering
into a binding agreement to effect a Change in Control, if the Agreement has not
expired prior to such date, the term of this Agreement shall automatically be
extended until the end of the two-year period commencing as of the date of the
Change in Control; provided, however, that, the foregoing clause
(b) notwithstanding, if the board of directors of the parties to such binding
agreement agree, as evidenced by their resolutions, not to consummate the Change
in Control, the term of this Agreement shall be determined as otherwise provided
in this Section 20 without regard to clause (b).
          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered as of the date first above written, but effective as of
the Effective Date.

            CENTERPOINT ENERGY, INC.
      By:           David M. McClanahan        President and Chief Executive
Officer     EXECUTIVE     [NAME]

-15-



--------------------------------------------------------------------------------



 



         

Exhibit A
Waiver And Release
          In exchange for the payment to me of the Severance Benefits described
in Section 2 of the Change in Control Agreement between CenterPoint Energy,
Inc., and me effective as of January 1, 2007 (the “Agreement”), which I
understand is incorporated herein by reference, and of other remuneration and
consideration provided for in the Agreement (the “Severance Benefits”), which is
in addition to any remuneration or benefits to which I am already entitled, I
agree to waive all of my claims against and release (i) CenterPoint Energy, Inc.
and its predecessors, successors and assigns (collectively referred to as the
“Company”), (ii) all of the affiliates (including, but not limited to,
CenterPoint Energy Services Company, CenterPoint Energy Southern Gas Operations,
CenterPoint Energy Resources Corp. d/b/a CenterPoint Energy Texas Gas
Operations, CenterPoint Energy Resources Corp. d/b/a CenterPoint Energy Arkansas
Gas, CenterPoint Energy Resources Corp. d/b/a CenterPoint Energy Oklahoma Gas,
CenterPoint Energy Resources Corp. d/b/a CenterPoint Energy Minnesota Gas,
CenterPoint Energy Houston Gas, CenterPoint Energy Pipeline Services, Inc.,
CenterPoint Energy Services, Inc., CenterPoint Energy Field Services, Inc.,
CenterPoint Energy Gas Transmission Company, CenterPoint Energy Mississippi
River Transmission Corporation, and all wholly or partially owned subsidiaries)
of the Company and their predecessors, successors and assigns (collectively
referred to as the “Company Affiliates”) and (iii) the Company’s and Company
Affiliates’ directors and officers, employees and agents, insurers, employee
benefit plans and the fiduciaries and agents of the foregoing (collectively,
with the Company and Company Affiliates, referred to as the “Corporate Group”)
from any and all claims, demands, actions, liabilities and damages arising out
of or relating in any way to my employment with or separation from the Company
or the Company Affiliates. All payments under the Agreement are voluntary and
are not required by any legal obligation other than the Agreement itself.
          I understand that signing this Waiver and Release is an important
legal act. I acknowledge that I have been advised in writing to consult an
attorney before signing this Waiver and Release. I understand that, in order to
be eligible for Severance Benefits under the Agreement, I must sign and return
(to Carol Helliker, Vice President, Corporate Compliance Officer and Associate
General Counsel, Legal Department, at CenterPoint Energy Tower, 46th Floor, 1111
Louisiana, Houston, Texas 77002) this Waiver and Release. I acknowledge that I
have been given at least 45 days to consider whether to execute this Waiver and
Release.
          In exchange for the payment to me of Severance Benefits pursuant to
the Agreement, which is in addition to any remuneration or benefits to which I
am already entitled, (1) I agree not to sue in any local, state and/or federal
court or to file a grievance regarding or relating in any way to my employment
with or separation from the Company or the Company Affiliates, and (2) I
knowingly and voluntarily waive all claims and release the Corporate Group from
any and all claims, demands, actions, liabilities, and damages, whether known or
unknown, arising out of or relating in any way to my employment with or
separation from the Company or the Company Affiliates, except to the extent that
my rights are vested under the terms of employee benefit plans sponsored by the
Company or the Company Affiliates and except with respect to such rights or
claims as may arise after the date this Waiver and Release is executed. This
Waiver and Release includes, but is not limited to, claims and causes of action
under: Title

1



--------------------------------------------------------------------------------



 




VII of the Civil Rights Act of 1964, as amended (“Title VII”); the Age
Discrimination in Employment Act of 1967, as amended, including the Older
Workers Benefit Protection Act of 1990 (“ADEA”); the Civil Rights Act of 1866,
as amended; the Civil Rights Act of 1991; the Americans with Disabilities Act of
1990 (“ADA”); the Energy Reorganization Act, as amended, 42 U.S.C. § 5851; the
Workers Adjustment and Retraining Notification Act of 1988; the Pregnancy
Discrimination Act of 1978; the Employee Retirement Income Security Act of 1974,
as amended; the Family and Medical Leave Act of 1993; the Fair Labor Standards
Act; the Occupational Safety and Health Act; claims in connection with workers’
compensation or “whistle blower” statutes; and/or contract, tort, defamation,
slander, wrongful termination or any other state or federal regulatory,
statutory or common law. Further, I expressly represent that no promise or
agreement which is not expressed in the Agreement or this Waiver and Release has
been made to me in executing this Waiver and Release, and that I am relying on
my own judgment in executing this Waiver and Release, and that I am not relying
on any statement or representation of any member of the Corporate Group or any
of their agents. I agree that this Waiver and Release is valid, fair, adequate
and reasonable, is with my full knowledge and consent, was not procured through
fraud, duress or mistake and has not had the effect of misleading, misinforming
or failing to inform me. I acknowledge and agree that the Company will withhold
any taxes required by federal or state law from the Severance Benefits otherwise
payable to me and that the Severance Benefits otherwise payable to me shall be
reduced by any monies owed by me to the Company (or a Company Affiliate),
including, but not limited to, any overpayments made to me by the Company (or a
Company Affiliate) and the balance of any loan by the Company (or a Company
Affiliate) to me that is outstanding at the time that the Severance Benefits are
paid.
          I acknowledge that payment of Severance Benefits pursuant to the
Agreement is not an admission by any member of the Corporate Group that they
engaged in any wrongful or unlawful act or that any member of the Corporate
Group violated any federal or state law or regulation. I understand that nothing
in this Waiver and Release is intended to prohibit, restrict or otherwise
discourage any individual from engaging in activity protected under 42 U.S.C. §
5851, 10 C.F.R. § 50.7 or the Sarbanes-Oxley Act of 2002, including, but not
limited to, providing information to the Nuclear Regulatory Commission (“NRC”)
or to any member of the Corporate Group regarding nuclear safety or quality
concerns, potential violations or other matters within the NRC’s jurisdiction. I
acknowledge that no member of the Corporate Group has promised me continued
employment or represented to me that I will be rehired in the future. I
acknowledge that my employer and I contemplate an unequivocal, complete and
final dissolution of my employment relationship. I acknowledge that this Waiver
and Release does not create any right on my part to be rehired by any member of
the Corporate Group and I hereby waive any right to future employment by any
member of the Corporate Group.
          I have returned or I agree that I will return immediately, and
maintain in strictest confidence and will not use in any way, any confidential
and proprietary business information or other nonpublic information or documents
relating to the business and affairs of the Corporate Group. For the purposes of
this Waiver and Release, “confidential and proprietary business information”
shall mean any information concerning any member of the Corporate Group or their
business which I learn or develop during my employment and which is not
generally known or available outside of the Corporate Group. Such information,
without limitation, includes information, written or otherwise, regarding any
member of the Corporate Group’s earnings,

2



--------------------------------------------------------------------------------



 




expenses, material sources, equipment sources, customers and prospective
customers, business plans, strategies, practices and procedures, prospective and
executed contracts and other business arrangements. I acknowledge and agree that
all records, papers, reports, computer programs, strategies, documents
(including, without limitation, memoranda, notes, files and correspondence),
opinions, evaluations, inventions, ideas, technical data, products, services,
processes, procedures, and interpretations that are or have been produced by me
or any employee, officer, director, agent, contractor, or representative of any
member of the Corporate Group, whether provided in written or printed form, or
orally, all comprise confidential and proprietary business information. I agree
that for a period of one year following my termination with the Corporate Group
that I will not: (a) solicit, encourage or take any action that is intended,
directly or indirectly, to induce any other employee of the Corporate Group to
terminate employment with the Corporate Group; (b) interfere in any manner with
the contractual or employment relationship between the Corporate Group and any
other employee of the Corporate Group; and (c) use any confidential information
to directly, or indirectly, solicit any customer of the Corporate Group. I
understand and agree that in the event of any breach of the provisions of this
paragraph, or threatened breach, by me, any member of the Corporate Group may,
in their discretion, discontinue any or all payments provided for in the
Agreement and recover any and all payments already made and any member of the
Corporate Group shall be entitled to apply to a court of competent jurisdiction
for such relief by way of specific performance, restraining order, injunction or
otherwise as may be appropriate to ensure compliance with these provisions.
Should I be contacted or served with legal process seeking to compel me to
disclose any such information, I agree to notify the General Counsel of the
Company immediately, in order that the Corporate Group may seek to resist such
process if they so choose. If I am called upon to serve as a witness or
consultant in or with respect to any potential litigation, litigation,
arbitration, or regulatory proceeding, I agree to cooperate with the Corporate
Group to the full extent permitted by law, and the Corporate Group agrees that
any such call shall be with reasonable notice, shall not unnecessarily interfere
with my later employment, and shall provide for payment for my time and costs
expended in such matters.
          Should any of the provisions set forth in this Waiver and Release be
determined to be invalid by a court, agency or other tribunal of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of other provisions of this Waiver and Release. I acknowledge
that this Waiver and Release and the Agreement set forth the entire
understanding and agreement between me and the Company or any other member of
the Corporate Group concerning the subject matter of this Waiver and Release and
supersede any prior or contemporaneous oral and/or written agreements or
representations, if any, between me and the Company or any other member of the
Corporate Group. I understand that for a period of 7 calendar days following the
date I sign this Waiver and Release, I may revoke my acceptance of the offer by
delivering a written statement to the Vice President, Corporate Compliance
Officer and Associate General Counsel (or the person designated by the Vice
President, Corporate Compliance Officer and Associate General Counsel) by hand
or by registered-mail, in which case the Waiver and Release will not become
effective. In the event I revoke my acceptance of this offer, I shall not be
entitled to any Severance Benefits under the Agreement. I understand that
failure to revoke my acceptance of the offer within 7 calendar days following
the date I sign this Waiver and Release will result in this Waiver and Release
being permanent and irrevocable.

3



--------------------------------------------------------------------------------



 



          I acknowledge that I have read this Waiver and Release, have had an
opportunity to ask questions and have it explained to me and that I understand
that this Waiver and Release will have the effect of knowingly and voluntarily
waiving any action I might pursue, including breach of contract, personal
injury, retaliation, discrimination on the basis of race, age, sex, national
origin, religion, veterans status, or disability and any other claims arising
prior to the date of this Waiver and Release. By execution of this document, I
do not waive or release or otherwise relinquish any legal rights I may have
which are attributable to or arise out of acts, omissions, or events of any
member of the Corporate Group which occur after the date of the execution of
this Waiver and Release.

     
 
   
 
   
Executive’s Printed Name
  Corporate Group’s Representative
 
   
 
   
Executive’s Signature
  Corporate Group’s Execution Date
 
   
 
   
Executive’s Signature Date
  Executive’s Social Security Number

4